Exhibit CCO HOLDINGS, LLC AND SUBSIDIARIES RATIO OF EARNINGS TO FIXED CHARGES CALCULATION (In millions) Three Months Ended March 31, 2009 2008 Earnings Income (loss) from Operations before Noncontrolling Interest and Income Taxes $ 39 $ (19 ) Fixed Charges 202 195 Total Earnings $ 241 $ 176 Fixed Charges Interest Expense $ 195 $ 189 Amortization of Debt Costs 5 4 Interest Element of Rentals 2 2 Total Fixed Charges $ 202 $ 195 Ratio of Earnings to Fixed Charges (1) 1.19 - (1)Earnings for the three months ended March 31, 2008 were insufficient to cover fixed charges by $19 million.As a result of such deficiencies, the ratios are not presented above.
